On Rehearing.
Appellants' motion for rehearing advances no new idea or reason for setting aside the judgment of the trial court *Page 1239 
sustaining appellees' plea of privilege. Much of their complaint is trivial, inconsequential, and extremely hypocritical.
(1) In copying the judgment of the trial court, which dismissed appellant and the 500 acres from the original suit, we inserted the parenthetical words "above owners" in the clause, reading, "and the right of possession thereto shall revert to and vest in the various owners thereof (above owners), as their interests might appear. * * *" The words "above owners," obviously, added nothing to the language or meaning of the judgment, merely a reference expression, and having been used in records on former appeals of this case without challenge, the parenthetical words were thus inserted. We correct the recited judgment, eliminating the objectionable feature.
(2) In reciting the incidents to this suit, the statement is made in our opinion: "Upon being served with citation, the defendants (appellees herein) H. L. Hunt, trustee, and Hunt Production Company filed pleas of privilege in statutory form, alleging their residence in Smith county. * * *" Appellants' complaint is directed to the term "Upon being served with citation," when, in fact, a notice only was served upon the adverse parties. The term "citation" carries with it the meaning that the person or persons named therein shall appear on the day named and do something therein mentioned, or show cause why he should not. "Citation" in law means the summons by which a defendant is notified to appear in the action.
We employed the term "citation" in the sense of notice, bringing the defendants into the jurisdiction of the trial court and commanding them to appear and answer appellants' petition. It is immaterial whether the process or writs, commanding the defendant to appear and answer plaintiffs' petition, be called a "notice" or a "citation," the purpose of it being to confer jurisdiction on the court to act on an alleged new and independent cause of action. The trial court recognized the necessity to give the notice demanded by the plaintiffs' petition, to enable the court to award the remedy and relief for which the plaintiffs sought; thus, in keeping with the averments and prayer of plaintiffs' petition, the trial court directed notices to be issued and served on the defendants, which clearly would not have been necessary if plaintiffs' action be one merely to enforce judgment theretofore entered against the defendants.
It will be observed that, in appellants' so-called "Amended Motion to Enforce Judgment," they sought affirmatively judgment for their portion of oil runs, which is alleged to be one million dollars; also, a full and complete accounting, the appointment of a receiver and injunctive relief, which issues were not raised in the original suit, and concluded their petition with the following prayer:
"Wherefore, your petitioner prays that this amended motion be set for hearing at an early date, and that notice be given to the said H. L. Hunt, individually and as trustee, and to said Hunt Production Company, both of whom reside in Smith County, Texas, to appear and answer herein and upon hearing, that the Court grant this motion, and award the remedy and relief above prayed for and resume possession of all the property through said receiver, Ernest R. Tennant, with authority to operate the wells upon said property and to pay over to your petitioner his part thereof, and to protect the possession of said Receiver by writs of injunction or other appropriate process, and to require the said Hunt and said Hunt Production Company to file a report of all sales of oil and all oil received by them or either of them, under oath, and to pay over to this petitioner his part thereof, and to direct said Receiver to institute such suit or suits as may be necessary to collect the amount justly due to your petitioner under his said judgment, and for a full and complete accounting. * * * And that such other remedies and relief be granted to your petitioner, and such writs and processes or immediate enforcement of your petitioner's judgment and the protection of his rights thereunder, and for such other and further relief, to which he may be entitled in the premises, both in law and in equity, cost of court, and for general and special relief, will ever pray."
If the "motion to enforce judgment" was not a suit calling for the adjudication of new and independent matters, we fail to see why any citation or notice was necessary to bring the defendants into the jurisdiction of the trial court, commanding them to "appear and make answer to plaintiffs' petition." A motion to enforce judgment undoubtedly calls for no such action. *Page 1240 
A judgment must stand or fall upon its recitals. Evidence produced on a hearing may not be looked to in aid of the judgment; otherwise, many judgments, good on their face, would be bad in the light of the evidence, and many bad on their face would be good where the evidence makes out a case, if it had been inserted.
Plaintiffs' petition having sought remedies and reliefs, requiring evidence to establish defendants' liability, and having demanded that notice be given, commanding defendants to appear and answer their petition, and a trial on the merits of their petition, is, we think, a recognition by them that they are seeking a new and independent cause of action. A motion to enforce a final judgment already entered carries with it no such prerequisites to confer jurisdiction on the trial court.
(3) Appellants complain of our opinion, which recites that: "At the same time (when defendants filed plea of privilege) filed a supersedeas bond in the appeal of Hunt v. Burrage, supra"; when, in fact, the supersedeas bond was not filed until the trial court overruled the plea of privilege. Manifestly, the time of filing of the supersedeas bond was not an issue in the former appeal of this cause; the concluding factors being that it was filed in the court below and an appeal perfected to this court, causing this court to hold that appellants' original "motion to enforce judgment" and appellees' former plea of privilege were rendered nugatory. Indeed, the supersedeas bond was not filed in the court below until after the hearing of appellees' former plea of privilege, judgment entered, and the appeal to this court perfected; accordingly, our finding will be corrected to conform to appellants' complaint.
(4) Appellants further complain of the recitation in the opinion, reading: "After the original `motion to enforce judgment' had been rendered nugatory by the action of this court, appellants, on November 9, 1935, filed in said cause what they designated as their `amended motion to enforce judgment', alleging substantially the same cause of action as in their original motion. * * *" Appellants' complaint centers on our finding that the amended motion was filed "after" the original motion was acted upon by the Court of Civil Appeals, when, in fact, the amendment was filed "before" the decision was entered. Whether it was filed before or after the decision, obviously, is immaterial. It is true that, at the time the decision denouncing the original motion and defendants' pleas of privilege as being nugatory, plaintiffs' "amended motion to enforce judgment" and defendants' pleas of privilege here involved, were then pending in the trial court. Consequently, the finding will be corrected, to show that the "amended motion to enforce judgment" was filed while the judgment of the trial court on the original motion was pending in the Court of Civil Appeals.
In keeping with the above, we correct our original opinion, and, as corrected, adhere to our former conclusion.
Appellants' motion for rehearing is overruled. *Page 1247